REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the camshaft phaser of claim 1, the inclusion of:
“an annular seal assembly arranged radially between the stator and the belt pulley, the annular seal assembly including a first seal and a second seal respectively defining first and second axial ends of the annular seal assembly, the annular seal assembly configured to prevent leakage of hydraulic fluid to the belt pulley” was not found.
In the camshaft phaser of claim 14, the inclusion of:
“an annular seal assembly arranged radially between the stator and the belt pulley, the annular seal assembly including a first seal and a second seal respectively defining first and second axial ends of the annular seal assembly, the first and second seals configured to be pressed together so as to form a sealing cavity configured to enclose the stator, the rotor, and the first and second guar caps such that hydraulic fluid is prevented from leaking to the belt pulley” was not found.
In the camshaft phaser of claim 19, the inclusion of:
“an annular seal assembly arranged radially between the belt pulley and the stator, the annular seal assembly including a first seal and a second seal respectively defining first and second axial ends of the annular seal assembly which are fit together so as to form an enclosed sealing cavity configured to prevent leakage of hydraulic fluid to the belt pulley” was not found.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE L LEON JR/Primary Examiner, Art Unit 3746